

115 HRES 861 IH: Supporting the President’s diplomatic efforts on the Korean Peninsula.
U.S. House of Representatives
2018-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 861IN THE HOUSE OF REPRESENTATIVESApril 27, 2018Ms. Gabbard (for herself and Mr. Yoho) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONSupporting the President’s diplomatic efforts on the Korean Peninsula.
	
 Whereas the safety and security of the American people is the first and foremost responsibility of the President of the United States and the United States Congress;
 Whereas there is no greater and more urgent threat to the safety and welfare of the American people than a nuclear weapons threat from the Democratic People’s Republic of Korea (North Korea);
 Whereas the February 13, 2018, Worldwide Threat Assessment of the intelligence community stated that North Korea will be among the most volatile and confrontational WMD [weapons of mass destruction] threats to the United States over the next year.;
 Whereas the United States has agreed to four sets of missile and nuclear negotiations with North Korea: the bilateral Agreed Framework (1994–2002), the bilateral missile negotiations (1996–2000), the multilateral Six-Party Talks (2003–2009), and the bilateral Leap Day Deal (2012); these negotiations alone proved insufficient to forestall North Korea from advancing its ballistic missile and nuclear weapons programs;
 Whereas the Korean War saw as many as four million casualties, including over 800,000 American, South Korean, and other United Nations forces, and as many as one million South Korean civilians;
 Whereas of the American casualties, more than 36,000 were killed and more than 7,800 remain unaccounted for;
 Whereas Secretary of Defense Secretary James Mattis has warned that war on the Korean Peninsula would be probably the worst kind of fighting in most people’s lifetimes.; Whereas Chairman of the Joint Chiefs of Staff Gen. Joseph Dunford remarked that a military option with North Korea would be horrific on a scale not seen since World War II;
 Whereas a war between the United States and North Korea has the potential to spread beyond the Korean Peninsula to include China, Russia, and Japan;
 Whereas during remarks made by South Korea’s national security adviser, Chung Eui-yong, at the White House after meeting President Trump, stated: I told President Trump that, in our meeting, North Korean leader Kim Jong Un said he is committed to denuclearization. Kim pledged that North Korea will refrain from any further nuclear or missile tests. He understands that the routine joint military exercises between the Republic of Korea and the United States must continue. And he expressed his eagerness to meet President Trump as soon as possible.;
 Whereas President Donald Trump tweeted on March 8, 2018, that Kim Jong Un talked about denuclearization with the South Korean Representatives, not just a freeze. Also, no missile testing by North Korea during this period of time. Great progress being made but sanctions will remain until an agreement is reached. Meeting being planned!; and
 Whereas the December 2017 National Security Strategy stated, Diplomacy sustains dialogue and fosters areas of cooperation with competitors. It reduces the risk of costly miscommunication.: Now, therefore, be it
	
 That the House of Representatives— (1)welcomes the United States-North Korea summit which follows the South Korea-North Korea summit on April 27;
 (2)recognizes that the American people are committed to peace and support efforts toward diplomatic negotiations to ensure the complete, verifiable, and irreversible denuclearization of North Korea;
 (3)urges the President, the Supreme Leader of North Korea, and regional leaders to engage diplomatically to ease tensions on the Korean Peninsula, and exhaust all non-military policy tools before any use of military force; and
 (4)urges the President, partner countries, and members of the United Nations to maintain a campaign of strong economic and diplomatic pressure until North Korea has completely, verifiably, and irreversibly dismantled all of its nuclear chemical, biological, and radiological weapons programs, including all programs for the development of systems designed in whole or in part for the delivery of such weapons.
			